Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Netherlands on 05 July 2018. It is noted, however, that applicant has not filed a certified copy of the N2021258 application as required by 37 CFR 1.55. An attempt by the Office to electronically retrieve the priority document failed as described in the report issued 06 December 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 14-15 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Regarding claim 14, the claim recites the limitation “optical component” which uses a generic placeholder (“component”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 15, the claim recites the limitation “beam steering component” which uses a generic placeholder (“component”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “an illumination pattern generator having an illumination pattern generator actuator connected to the illumination pattern generator”. This limitation is indefinite because it recites both that the illumination pattern generator actuator is a part of the illumination pattern generator (“an illumination pattern generator having an illumination pattern generator actuator”) and the illumination pattern generator actuator is not a part of the illumination pattern generator (“an illumination pattern generator actuator connected to the illumination pattern generator”), which is a contradiction.
For the purposes of examination, Examiner has considered --an illumination pattern generator and an illumination pattern generator actuator connected to the illumination pattern generator--.

Regarding claims 2-19, the claims are rejected due to their dependence on claim 1.

Regarding claims 14-15, for each claim:
Claim limitation(s) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 20 and 24, the claims are rejected due to comprising similar limitations to those of claim 1.

Regarding claims 21-23 and 25, the claims are rejected due to their dependence on claims 20 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 14-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina (WO 2017/184997 A1; a copy is included with the Information Kannan (US 20160189387 A1).

	Regarding claim 1, as best understood, Illumina discloses a device, comprising: a plurality of imaging pixels (1350) arranged in a spatial pattern; a formation of features (1310) disposed over the plurality of imaging pixels (1350); a first feature (1313) of the formation of features (1310), the first feature (1313) disposed over a first pixel of the plurality of imaging pixels (1350), a second feature (1314) of the formation of features (1310), the second feature (1314) disposed over the first pixel and spatially displaced from the first feature (1313); a first luminophore (1321) disposed within or over the first feature (1313); a second luminophore (1322) disposed within or over the second feature (1314); and a structured illumination source (1330) to direct at least a portion of first photons in an illumination pattern to the first feature (1313) at a first time, and to direct at least a portion of second photons in the illumination pattern to the second feature (1314) at a second time, the second time being different from the first time, the first pixel to selectively receive luminescence emitted by the first luminophore (1321) responsive to the portion of the first photons at the first time, and to selectively receive luminescence emitted by the second luminophore (1322) responsive to the portion of the second photons at the second time (par. [0110]-[0139], fig. 9A-D, 13).
	Illumina does not expressly disclose the structured illumination source includes an illumination pattern generator and an illumination pattern generator actuator connected to the illumination pattern generator to cause the illumination pattern to translate or rotate relative to the formation of features.
Kannan discloses an illumination pattern generator and an illumination pattern generator actuator connected to the illumination pattern generator to cause the illumination pattern to translate or rotate (par. [0097]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Illumina in view of the teachings of Kannan so that the structured illumination source includes an illumination pattern generator and an illumination pattern generator actuator connected to the illumination pattern generator to cause the illumination pattern to translate or rotate relative to the formation of features.
	One would have been motivated to do so to provide a more convenient means for adjusting the pattern (via an actuator) as compared to manually adjusting the pattern.

	Regarding claim 2, as best understood, Illumina modified teaches the device of claim 1 wherein the illumination pattern has illumination intensity maxima with a periodicity corresponding to a pixel spacing in the spatial pattern of the plurality of imaging pixels (Illumina, par. [0066], [0116]).

	Regarding claim 3, as best understood, Illumina modified teaches the device of claim 2 wherein the structured illumination source (1330) is to flood illuminate the illumination pattern generator with the first photons and the second photons (Illumina, par. [0110], claim 28, fig. 13).

Regarding claim 4, as best understood, Illumina modified teaches the device of claim 3 wherein the structured illumination source (1330) comprises a laser (Illumina, par. [0138], claim 29, fig. 13).

	Regarding claim 14, as best understood, Illumina modified teaches the device of claim 1 wherein: the structured illumination source comprises an optical component; and the device further comprises a controller (1340) coupled to the optical component to control the optical component so as to direct the portion of the first photons in the illumination pattern to the first feature at the first time and to direct the portion of the second photons in the illumination pattern to the second feature at the second time (Illumina, par. [0115], [0138], claim 15, fig. 13).

	Regarding claim 15, as best understood, Illumina modified teaches the device of claim 14 wherein the optical component comprises a beam steering component (Illumina, par. [0103], fig. 3A-4B).

	Regarding claim 16, as best understood, Illumina modified teaches the device of claim 1 wherein the second feature (1314) is laterally displaced from the first feature (1313; Illumina, par. [0109], fig. 13).

	Regarding claim 17, as best understood, Illumina modified teaches the device of claim 1, further comprising: a third feature of the formation of features disposed over the first pixel and spatially displaced from each of the first features and second features; a Illumina, par. [0118], claim 21, fig. 3A-9D, 13).

	Regarding claim 18, as best understood, Illumina modified teaches the device of claim 17, further comprising: a fourth feature of the formation of features disposed over the first pixel and spatially displaced from each of the first features, second features, and third features; a fourth luminophore disposed within or over the fourth feature; the structured illumination source to direct at least a portion of fourth photons to the fourth feature at a fourth time, the fourth time being different from the first time, second time, and third time; and the first pixel to selectively receive luminescence emitted by the fourth luminophore responsive to the portion of the fourth photons at the fourth time (Illumina, par. [0120], claim 22, fig. 3A-9D, 13).

	Regarding claim 19, as best understood, Examiner notes the term “about” used to describe a value is defined in Applicant’s specification as within 10% of the stated value (par. [00134]).
	Illumina modified teaches the device of claim 1 wherein the first and second photons have wavelengths in a range from about 300 nm to about 800 nm (Illumina, par. [0126], claim 30, fig. 13).

	Regarding claim 20, as best understood, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

	Regarding claim 21, as best understood, Illumina modified teaches the method of claim 20. For the further limitations of claim 21, Examiner refers to the rejection of claim 2 above.

	Regarding claim 24, as best understood, Examiner refers to the rejections of claims 1-2 above, mutatis mutandis.

	Regarding claim 25, as best understood, Illumina modified teaches the device of claim 24, further comprising: a structured illumination source (1330) to generate first photons at the first time, and to generate second photons at the second time; a first luminophore (1321)  disposed within or over the first feature (1313) and a second luminophore (1322) disposed within or over the second feature (1314); a first target analyte disposed within or over the first feature (1313)  and a second target analyte disposed within or over the second feature (1314), wherein the first target analyte is different from the second target analyte; and the first target analyte and second target analyte comprise nucleic acids having different sequences (Illumina, par. [0111], [0135]-[0139], claims 1, 76-77, fig. 13).

Claim(s) 5-8 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina in view of Kannan as applied to claims 1 and 21 above, and further in view of Caracci (US 2004/0263841 A1).

	Regarding claim 5, as best understood, Illumina modified teaches the device of claim 1, but does not expressly disclose the illumination pattern generator includes a mask layer and the illumination pattern generator actuator comprises a mask layer actuator connected to the mask layer to translate or rotate the mask layer relative to the formation of features.
	Caracci discloses the mask (707) is used to illuminate the predetermined specimens in the specimen array (708) and allows one to have selectable control over the transmission or blocking of certain light beams (714), wherein the mask (707) may be coarsely positioned or continuously moving so as to block the certain light beams (714) from reaching selected sensors (708a) in the specimen array (708) (par. [0060]-[0072], fig. 7A-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Caracci so that the illumination pattern generator includes a mask layer and the illumination pattern generator actuator comprises a mask layer actuator connected to the mask layer to translate or rotate the mask layer relative to the formation of features.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 6, as best understood, Illumina modified teaches the device of claim 5 wherein: a first position of the mask layer causes the portion of the first photons to selectively illuminate the first feature; and a second position of the mask layer causes the portion of the second photons to selectively illuminate the second feature (the mask (707) is used to illuminate predetermined specimens in the specimen array (708) and makes it possible to illuminate the desired location or locations on the specimen array (708) at arbitrary times and m controllable spatial patterns (Caracci, par. [0061], [0066], fig. 7A-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Caracci.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 7, as best understood, Illumina modified teaches the device of claim 5 wherein: the mask layer includes a grate of alternating, periodically-spaced, light- transmitting regions and opaque regions; the light-transmitting regions are defined by parallel strips of a mask absorber disposed on a mask substrate; and the portion of the first photons and the portion of the second photons are transmitted through the light-transmitting regions to illuminate parallel illumination stripes on the formation of features (the mask (707) is used to illuminate the predetermined specimens in the specimen array (708) and allows one to have selectable control over the transmission or blocking Caracci, par. [0060]-[0072], fig. 7 A-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Caracci.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 8, as best understood, Illumina modified teaches the device of claim 5 wherein: the mask layer includes a two-dimensional arrangement of periodically-spaced, light-transmitting regions defined on an opaque field region; the opaque field region is defined by a mask absorber disposed on a mask substrate; the light-transmitting regions are zones of the mask substrate defined in the opaque field region, the zones having the mask absorber excluded from being disposed thereon; and the portion of the first photons and the portion of the second photons are transmitted through the light-transmitting regions to illuminate corresponding features on the formation of features (the mask (707) is used to illuminate the predetermined specimens in the specimen array (708) and allows one to have selectable control over the transmission or blocking of certain light beams (714), wherein the mask (707) makes it possible to illuminate the desired location or locations on the specimen array (708) at arbitrary times and in controllable spatial patterns; Caracci, par. [0060]-[0072], fig. 7 A-9).
Illumina in view of the further teachings of Caracci.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 22, as best understood, Illumina modified teaches the method of claim 21. For the further limitations of claim 22, Examiner refers to the rejection of claims 5-8 above.

Claim(s) 9-13 and 23 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina in view of Kannan as applied to claims 1 and 21 above, and further in view of Ronnekleiv (US 2003/0007732 A1).

	Regarding claim 9, as best understood, Illumina modified teaches the device of claim 1, but does not expressly disclose the illumination pattern generator comprises: an interference pattern generator to propagate light defining a multi-beam interference pattern on the formation of features; wherein the illumination pattern generator actuator comprises an interference pattern generator actuator connected to the interference pattern generator to change a positional state or rotational state of the interference pattern generator to cause the interference pattern to translate or rotate relative to the formation of features.
Ronnekleiv discloses an interferometer comprises a diffractive mask (4) for adapting the light beam to form an interference pattern in a photosensitive optical waveguide (8) and a position control means (9) that controls a position of the diffractive mask (4) (par. [0029]-[0034], fig. 2A-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Ronnekleiv so that the illumination pattern generator comprises: an interference pattern generator to propagate light defining a multi-beam interference pattern on the formation of features; wherein the illumination pattern generator actuator comprises an interference pattern generator actuator connected to the interference pattern generator to change a positional state or rotational state of the interference pattern generator to cause the interference pattern to translate or rotate relative to the formation of features.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 10, as best understood, Illumina modified teaches the device of claim 9 wherein: a first positional state or rotational state of the interference pattern generator causes the portion of the first photons to selectively illuminate the first feature; and a second positional state or rotational state of the interference pattern generator causes the portion of the second photons to selectively illuminate the second feature (a non-uniform grating of the diffractive mask (4) is written in the waveguide (8) by imaging the pattern on the illuminated part of the diffractive mask (4) onto the waveguide (8), Ronnekleiv, par. [0029]-[0034], fig. 2A-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Ronnekleiv.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 11, as best understood, Illumina modified teaches the device of claim 9 wherein: the multi-beam interference pattern is a two-beam interference pattern; the interference pattern generator is to project parallel linear interference fringes on the formation of features; and the parallel linear interference fringes have a predetermined periodicity equal to a pixel spacing (a beam (3) of UV light is transmitted through the diffractive mask (4) where the beam is divided in mainly two diffracted beams (12A, 12B), wherein the non-uniform grating of the diffractive mask (4) is written in the waveguide (8) by imaging the pattern on the illuminated part of the diffractive mask (4) onto the waveguide (8), and wherein the diffractive mask (4) has one or more sections SN, each section characterized by its super-periodic pattern; Ronnekleiv, par. [0029]-[0034], [0041]-[0043], fig. 2A-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Ronnekleiv.


	Regarding claim 12, as best understood, Illumina modified teaches the device of claim 9 wherein: the multi-beam interference pattern is an interference pattern from at least four interfering beams; and the interference pattern is a two-dimensional interference pattern having interference maxima with a predetermined periodicity equal to a pixel spacing (the beam (3) of UV light is transmitted through the diffractive mask (4) where the beam is divided in mainly two diffracted beams (12A, 12B), wherein the diffractive mask (4) has the one or more sections SN, each section characterized by its super-periodic pattern; Ronnekleiv, par. [0029]-[0034], [0041]-[0043], fig. 2A-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Ronnekleiv.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 13, as best understood, Illumina modified teaches the device of claim 9 wherein the interference pattern generator includes a two-dimensional transmission phase mask to split a laser beam into a set of interfering beams (in view of the diffractive mask (4) for adapting the light beam to form the interference pattern in the waveguide (8) having the non-uniform grating in Ronnekleiv, par. [0029]-[0034] and fig. 2A-3).

	Regarding claim 23, as best understood, Illumina modified teaches the method of claim 21. For the further limitations of claim 23, Examiner refers to the rejection of claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884